DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0011],  line 3, “am” should be changed to - - arm - -.  Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, line 3, “am” should be changed to - - arm - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Smith (U.S. Patent No. 6,554,524).
Smith (‘524) discloses an automatic disengaging linkage system (generally shown in Fig. 1) comprising: a housing (18) [*operably connectable to a moving member and a moveable member (12)]; a ball (41) receivable in a ball bore (39) defined in the housing; and a biasing member (spring 52) configured to bias the ball toward the moveable member (i.e., the ball 41 is biased toward portion 46 of movable member 12) or an arm pin (46) associated with the moveable member (12); wherein the ball (41) or the biasing member (52) is configured to hold the moveable member with the housing until a predetermined pulling force is applied to the housing (as described within at least col. 7, line 45 through col. 8, line 12, such that “the applied tensile loading” is analogous to the claimed limitation of predetermined pulling force, where “when the pulling forces overcome the preset tension of wave spring 52 steel ball 41 is forced out [….] thereby releasing components 33 and 48 and permitting the connector to separate or “disconnect” ”).

Examiner’s note*: the above (and below) statements in brackets [ ] are examples of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art of Smith (‘524) is indeed capable. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Smith (‘524) is capable of performing the above listed functional recitation, such that clevis structures 13 and 19 provide a capability to be operably connectable to a moving member such a garage door trolley and a movable member such as a garage door arm.

Concerning claims 2 and 12, even though Smith (‘524) doesn’t disclose an intended use of the claimed linkage system, wherein the housing is operably connectable to a moving member being a garage door trolley and a movable member being a garage door arm (claim 2), and wherein a portion of the ball is receivable in a bore or recess defined in the garage door arm,  claims 1, 2 and 12 do not explicitly require the moving member and the movable member in combination with the claimed linkage system.  However, Smith (‘524) is capable of performing the above listed functional recitation, such that clevis structures 13 and 19 provide a capability to be operably connectable to a moving member such a garage door trolley and a movable member such as a garage door arm; and Smith’s ball 41 is capable of being receivable in a bore or recess defined in the garage door arm.
[* Each of claims 2 and 12 are considered to further describe the intended use limitations of claim 1, thus failing to limit the structure of the claimed invention.]
Concerning claim 12, even though Smith (‘524) doesn’t disclose an intended use of the claimed linkage system, wherein the housing is operably connectable to a moving member being a garage door trolley and a movable member being a garage door arm, claims 1 and 2 do not explicitly require the moving member the movable member in combination with the claimed linkage system.  However, Smith (‘524) is capable of performing the above listed functional recitation, such that clevis structures 13 and 19 provide a capability to be operably connectable to a moving member such a garage door trolley and a movable member such as a garage door arm. 

Concerning claim 13, Smith (‘524) discloses an automatic disengaging linkage system (generally shown in Fig. 1) comprising:
a housing (18) [* operably connectable to a garage door trolley], the housing defining a main bore (MB, see the annotated Fig. 2 provided herein,  corresponding to an opening at an end portion of clevis 19 defined between the pair of end portions of the clevis 19) configured [* to receive a portion of a garage door arm]; a ball (41) receivable in a ball bore (39) defined in the housing; and
a biasing member (52) [* configured to force the ball in engagement with the garage door arm or an arm pin (e.g., 46) associated with the garage door arm]; wherein the ball or the biasing member is configured to disengage [*with the garage door arm] with the housing when a predetermined pulling force is applied to the housing (as described within at least col. 7, line 45 through col. 8, line 12, such that “the applied tensile loading” is analogous to the claimed limitation of predetermined pulling force, where “when the pulling forces overcome the preset tension of wave spring 52 steel ball 41 is forced out …. thereby releasing components 33 and 48 and permitting the connector to separate or “disconnect” ”).

Concerning claim 16, Smith (‘524) further discloses wherein the housing further comprising one or more slots (see S1 and S2 in the annotated Fig. 2) defined in the housing and in communication with the main bore (MB).

    PNG
    media_image1.png
    273
    492
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 20, the prior art of record fails to suggest of make obvious, the claimed method of using an automatic disengaging linkage system, viewed as a whole, requiring the combination of step of connecting a housing to a garage door trolley and to a garage door arm, biasing a ball toward the garage door arm or an arm pin associated with the garage door arm using a biasing member, and  disengaging the garage door arm from the housing when a predetermined pulling force is applied to the housing. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-11, 14, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garage door linkage systems are also represented by Dilich (U.S. Patent No. 4,813,305) and Burm et al. (U.S. Patent No. 4,905,542).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677